Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the opposite portion" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10-13 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2005/0059959 to Eidenschink
Regarding claim 10, Eidenschink discloses a medical elongated body (balloon catheter; paragraph 5 and claim 2), comprising: 
an inner shaft (inner shaft 24); 
an outer shaft (formed by coating 14 and distal outer shaft 20) covering a part of the inner shaft (inner shaft 24); 
the outer shaft having an outer distal shaft (outer distal shaft 20) having a lumen (Fig. 2), and an outer proximal shaft (formed by coating 14) fixed to a proximal side of the outer distal shaft (outer distal shaft 20) (see Fig. 2) and having a lumen (lumen within hypotube 12) communicating with the lumen of the outer distal shaft (outer distal shaft 20) (Fig. 2); 
a distal side of the inner shaft (side of inner shaft 24 that is situated within outer distal shaft 20) is disposed in the lumen of the outer distal shaft (see Fig. 2), a proximal side of the inner shaft (side of inner shaft 24 that terminates at port 29) is disposed on an outer surface of the outer proximal shaft (coating 14) (see Fig. 2), and the inner shaft (inner shaft 24) having a proximal opening portion (port 29) on an outer surface side of the outer proximal shaft (coating 14) (see Fig. 2);
the inner shaft (inner shaft 24) on the proximal end having a first region (first region, see Examiner’s annotated Fig. 2 below) and a second region (second region, see Examiner’s annotated Fig. 2 below), the second region being on a proximal side of the first region (see Examiner’s annotated Fig. 2 below); and 
wherein the first region (first region, see Examiner’s annotated Fig. 2 below) is joined to the outer surface of the outer proximal shaft (coating 14), and the second region (second region, see Examiner’s annotated Fig. 2 below) is not joined to the outer surface of the outer proximal shaft (see Fig. 2).

    PNG
    media_image1.png
    488
    707
    media_image1.png
    Greyscale

Regarding claim 11, Eidenschink discloses the claimed invention as discussed above concerning claim 10, and Eidenschink further discloses that the inner shaft (inner shaft 24) has an inclined portion inclined from the first region toward the second region (there is a general incline relative to the central axis of the catheter in the first and second regions, see Examiner’s annotated Fig. 2 above), and the proximal opening portion (port 29) is formed in the inclined portion (see Examiner’s annotated Fig. 2 above).
Regarding claim 12, Eidenschink discloses the claimed invention as discussed above concerning claim 10, and Eidenschink further discloses that the proximal opening portion (port 29) has a non-fixed portion (non-fixed portion, see Examiner’s annotated Fig. 2 below) at a position of the second region (second region, see Examiner’s annotated Fig. 2 below) facing the outer surface of the outer proximal shaft (coating 14), and the non-fixed portion (non-fixed portion, see Examiner’s annotated Fig. 2 below) forms a flat portion (flat portion, see Examiner’s annotated Fig. 2 below) in a peripheral edge portion of the proximal opening portion (port 29).

    PNG
    media_image2.png
    488
    707
    media_image2.png
    Greyscale

Regarding claim 13, Eidenschink discloses the claimed invention as discussed above concerning claim 12, and Eidenschink further discloses that a thickness of the flat portion (flat portion has a taper, which has a thickness that decreases along the taper from a distal side toward a proximal side of the flat portion, see zoomed-in Examiner’s annotated Fig. 2 below) decreases from a distal side toward a proximal side.

    PNG
    media_image3.png
    406
    585
    media_image3.png
    Greyscale


Regarding claim 15, Eidenschink discloses the claimed invention as discussed above concerning claim 11, and Eidenschink further discloses that in an axial cross-section of the inner shaft, an axial length of the second region (second region, see Examiner’s annotated Fig. 2 above) of the inclined portion is shorter than an axial length of the first region (first region, see Examiner’s annotated Fig. 2 above) of the inclined portion (see Examiner’s annotated Fig. 2 above).
Regarding claim 16, Eidenschink discloses the claimed invention as discussed above concerning claim 10, and Eidenschink further discloses that the outer distal shaft (outer distal shaft 20) has a large diameter portion formed having a predetermined outer diameter, and an outer diameter formed by the outer shaft and the inner shaft at a portion corresponding to the first region and the second region is smaller than the outer diameter of the large diameter portion (paragraph 28 discusses how in one embodiment, outer distal shaft 20 overlaps coating 14, thereby making the outer diameter of the outer distal shaft 20 larger than the diameter of the proximal shaft/coating 14 at port 29).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Eidenschink.
Regarding claim 1, Eidenschink discloses a balloon catheter (balloon catheter, paragraph 5, claim 2) comprising: 
an inner shaft (inner shaft 24); 
an outer shaft (formed by coating 14 and outer distal shaft 20) covering a part of the inner shaft (inner shaft 24) (see Fig. 2); 
a balloon (disclosed in paragraph 5, claim 2) fixed to the inner shaft (inner shaft 24) and the outer shaft (formed by coating 14 and outer distal shaft 20) (the balloon will be fixed to these elements either directly, or via some other intermediary components, per paragraph 5 and claim 2); 
the outer shaft (v) having an outer distal shaft (distal shaft 140) having a lumen (Fig. 2), and an outer proximal shaft (formed by coating 14) fixed to a proximal side of the outer distal shaft (distal outer shaft 20, see Fig. 2) and having a lumen (Fig. 2) communicating with the lumen of the outer distal shaft (Fig. 2);
a distal side (balloon side) of the inner shaft (inner shaft 24) is disposed in the lumen of the outer distal shaft (distal outer shaft 20) (Fig. 2), a proximal side (hub side) of the inner shaft (inner shaft 24) is disposed on an outer surface of the outer proximal shaft (formed by coating 14) (at port 29) (see Fig. 2), and the inner shaft (inner shaft 24) forms a proximal opening portion (port 29) which opens on an outer surface side of the outer proximal shaft (port 29 opens on top of coating 14; see Fig. 2); 
the inner shaft (inner shaft 24) having a first region (first region, see Examiner’s annotated Fig. 2 below) and a second region (second region, see Examiner’s annotated Fig. 2 below) disposed on a proximal side of the first region (see Examiner’s annotated Fig. 2), in a range from a proximal end of the outer distal shaft (proximal end of distal outer shaft 20) disposed on the outer surface of the outer proximal shaft (formed by coating 14) to the proximal opening portion (port 2964); and 
wherein the first region is fixed to the outer surface of the outer proximal shaft (outer surface of coating 14, see Examiner’s annotated Fig. 2 below), and the second region is not fixed to the outer surface of the outer proximal shaft (see Examiner’s annotated Fig. 2 below).

    PNG
    media_image1.png
    488
    707
    media_image1.png
    Greyscale

The Examiner is of the position that Eidenschink provides sufficient disclose to anticipate the limitation “a balloon fixed to the inner shaft and the outer shaft”, since Eidenschink discloses a balloon (disclosed in paragraph 5, claim 2) and it can reasonably be presumed that the balloon is fixed to the inner shaft (inner shaft 24) and the outer shaft (formed by coating 14 and outer distal shaft 20) at the very least indirectly (the balloon will be fixed to these elements either directly, or via some other intermediary components, per paragraph 5 and claim 2). Claim 1, does not require anything more than “a balloon fixed to the inner shaft and the outer shaft”, and an indirect fixation of the balloon to the inner and outer shafts, as disclosed by Eidenschink, is sufficient to anticipate claim 1. 
Nonetheless, even if Eidenschink does not expressly state that the device includes “a balloon fixed to the inner shaft and the outer shaft”, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the balloon of Eidenschink is at least indirectly fixed to the inner shaft and the outer shaft, as claimed, by other structural elements, and since the claim does not expressly require direct fixation of the balloon to the inner and outer shafts, one of ordinary skill would have reasonably understood that the balloon of Eidenschink (disclosed in paragraph 5 and claim 2), would be either directly or indirectly fixed to the inner and outer shafts as there are only so many possible configurations for a balloon relative to these parts that would result in a balloon catheter that functions as intended. 
Regarding claim 2, Eidenschink, either discloses or renders obvious the invention as recited in claim 1 as discussed above, and Eidenschink further discloses that the inner shaft (inner shaft 24) has an inclined portion inclined from the first region toward the second region (there is a general incline relative to the central axis of the catheter in the first and second regions, see Examiner’s annotated Fig. 2 above), and the proximal opening portion (port 29) is formed in the inclined portion (see Examiner’s annotated Fig. 2 above).
Regarding claim 3, Eidenschink either discloses or renders obvious the invention as discussed above concerning claim 1, and Eidenschink further discloses that the proximal opening portion (port 29) has a non-fixed portion (non-fixed portion, see Examiner’s annotated Fig. 2 below) at a position of the second region (second region, see Examiner’s annotated Fig. 2 below) facing the outer surface of the outer proximal shaft (coating 14), and the non-fixed portion (non-fixed portion, see Examiner’s annotated Fig. 2 below) forms a flat portion (flat portion, see Examiner’s annotated Fig. 2 below) in a peripheral edge portion of the proximal opening portion (port 29).

    PNG
    media_image2.png
    488
    707
    media_image2.png
    Greyscale

Regarding claim 4, Eidenschink either discloses or renders obvious the invention as discussed above concerning claim 3, and Eidenschink further discloses that a thickness of the flat portion (flat portion has a taper, which has a thickness that decreases along the taper from a distal side toward a proximal side of the flat portion, see zoomed-in Examiner’s annotated Fig. 2 below) decreases from a distal side toward a proximal side.

    PNG
    media_image3.png
    406
    585
    media_image3.png
    Greyscale

Regarding claim 6, Eidenschink either discloses or renders obvious the invention as discussed above concerning claim 2, and Eidenschink further discloses that in an axial cross-section of the inner shaft, an axial length of the second region (second region, see Examiner’s annotated Fig. 2 above) of the inclined portion is shorter than an axial length of the first region (first region, see Examiner’s annotated Fig. 2 above) of the inclined portion (see Examiner’s annotated Fig. 2 above).
Regarding claim 7, Eidenschink either discloses or renders obvious the invention as discussed above concerning claim 1, and Eidenschink further discloses that the outer distal shaft (outer distal shaft 20) has a large diameter portion formed having a predetermined outer diameter, and an outer diameter formed by the outer shaft and the inner shaft at a portion corresponding to the first region and the second region is smaller than the outer diameter of the large diameter portion (paragraph 28 discusses how in one embodiment, outer distal shaft 20 overlaps coating 14, thereby making the outer diameter of the outer distal shaft 20 larger than the diameter of the proximal shaft/coating 14 at port 29).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eidenschink, in further view of U.S. Patent No. 5,154,725 to Leopold.
Regarding claim 9, Eidenschink either discloses or renders obvious the invention as discussed above concerning claim 1, but Eidenschink does not expressly state that the balloon catheter further comprises a contrast marker on the inner shaft, and wherein the contrast marker indicates an axially central position of an intermediate portion of the balloon.
Leopold teaches a balloon catheter (balloon catheter 10; Fig. 1) that comprises a contrast marker (radiopaque marker 26) on the inner shaft (tubular extension 25), and wherein the contrast marker (radiopaque marker 26) indicates an axially central position of an intermediate portion of the balloon (balloon 14) (cols. 4-5, lines 66-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device of Eidenschink to include a contrast marker, as taught by Leopold, so that the mid-point of the balloon can be visualized during installation and use of the balloon catheter (cols. 4-5, lines 66-2 of Leopold). 

Allowable Subject Matter
Claims 17-20 are allowed.
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783